Citation Nr: 0406066	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cerebellar ataxia and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Jerry D. Braun, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant, and six of his relatives and friends


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  An unappealed June 1998 RO decision denied service 
connection for cerebellar ataxia.

2.  The evidence received since the June 1998 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cerebellar ataxia.

3.  Cerebellar ataxia was initially demonstrated in service, 
and it has not been shown by clear and unmistakable evidence 
that this disease existed prior to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for cerebellar ataxia 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

2.  Cerebellar ataxia was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

With regard to VA's VCAA duty to notify and assist, in light 
of the favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for cerebellar ataxia was denied by the RO 
in June 1998.  The veteran did not complete an appeal of that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  

In February 2000 the veteran requested that his claim for 
service connection for cerebellar ataxia be reopened.   

In the March 2002 rating action now on appeal, the RO 
reopened the veteran's claim for service connection for 
cerebellar ataxia.  While the RO has adjudicated the issue on 
a de novo basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
cerebellar ataxia.  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the June 1998 RO 
decision included the veteran's service medical records and 
VA medical records.  A June 1957 pre-induction physical 
examination report indicates that the veteran had reported 
headaches in the past, but did not indicate that the veteran 
had had a cerebellar disability.  The veteran's September 
1958 induction physical examination report also did not 
indicate that the veteran had any cerebellar disability.  In 
September 1959, the veteran complained of a one-year history 
of progressive nervousness and tremor, with periodic spasm of 
the neck musculature.  The impression was probable anxiety 
reaction.  The veteran was seen in November 1959 for 
titubation of the head, and tremors of the hands.  The 
examiner reported that the symptoms seemed to have been 
present since an auto accident 3 years previously.  The 
examiner thought that the most likely cause was cerebellar 
ataxia.  On discharge examination in August 1960, the veteran 
reported nervous trouble, and that he took pills for 
nervousness.

A September 1997 VA outpatient record reveals that the 
veteran reported a history of cerebellar ataxia for many 
years, with the symptoms probably starting in the 1960's.  
The impression included longstanding history of cerebellar 
ataxia of unknown etiology.  A February 1998 VA progress note 
indicates as medical history that the veteran had had 
cerebellar ataxia of unknown etiology since childhood.

Evidence received subsequent to the June 1998 final RO 
determination includes a May 2000 private neurology 
examination report.  The impression was cerebellar ataxia.  
The examiner noted that there was no hereditary history, but 
that it could be a sporadic case of spinal cerebellar ataxia.  
The examiner further stated that there was no hint of 
neuropathy, and that he therefore did not think that the 
veteran had Friedreich's ataxia.

The veteran underwent genetic testing in August 2000.  In a 
September 2000 letter, the veteran's private physician stated 
that genetic testing had not revealed any signs of 
Friedreich's ataxia, or any of the testable spinal cerebellar 
ataxias.

The veteran and six of his relatives and friends testified 
before a hearing officer at the RO in September 2000.  The 
veteran's relatives and friends stated that the veteran had 
not had tremors or any other sign of disability prior to his 
entry into service.  The veteran asserted that he had never 
had any tremors or other neurological disability until he was 
exposed to poisonous gas in service.

Medical records were received from the Social Security 
Administration in September 2001.  These include records 
dated from July 1982 to December 1993.  A July 1982 
neurological examination report indicates that the veteran 
reported first having head tremors around 1956.  The examiner 
thought that the veteran had a congenital abnormality of his 
nervous system, with mixed cerebellar and basal ganglia 
symptoms.  A February 1992 record indicates that the veteran 
was followed for a likely congenital neurological disorder.  
These Social Security records included copies of VA medical 
records.  An October 1993 VA neurology record indicates that 
the veteran reported that he had had an unsteady gait, tremor 
and dizziness since a motor vehicle accident in 1955.

The veteran was afforded a VA neurological examination in 
February 2002.  The examiner noted that the veteran clearly 
had a progressive cerebellar ataxia.  He further noted that 
it had been progressive over the past 30-40 years, indicating 
that it was not a static situation which one would expect if 
it had been due to toxic exposure.  The examiner stated that 
most cerebellar ataxias of the veteran's type were 
hereditary, although the hereditary factors might not be 
evident in the family history.  In December 2002, the VA 
neurological examiner provided an addendum to his February 
2002 examination report.  He expressed the opinion that the 
veteran's cerebellar ataxia was not due to teargas exposure.  
The examiner further stated that he found nothing in the 
history that the veteran's cerebellar ataxia was present 
prior to active service, although other examiners had 
apparently noted such in the past.  The VA examiner finally 
stated that he did not see any factors that would cause 
aggravation of the veteran's cerebellar ataxia while in the 
service versus civilian occupations.

The veteran testified before the undersigned Veterans Law 
Judge in August 2003.  He stated that he had not had tremors 
or other neurological disability prior to service.  The 
veteran asserted that DNA tests had proved that he did not 
have a hereditary form of cerebellar ataxia.  The veteran 
also pointed out that the VA physician who had opined that 
the veteran had a hereditary form of cerebellar ataxia had 
not been aware of the negative DNA tests.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the June 1998 final RO decision did not contain any 
medical testing evidence which indicated that the veteran's 
cerebellar ataxia was not of congenital origin.  The newly 
submitted evidence includes a report of genetic testing which 
indicates that the veteran's cerebellar ataxia is not of 
genetic origin.  The newly submitted medical evidence also 
includes a note by a VA physician in which the VA physician 
stated that he did not see any medical evidence revealing the 
veteran to have cerebellar ataxia prior to service.  These 
newly submitted records provide material evidence that the 
veteran did not have cerebellar ataxia prior to service, and 
material evidence that the cerebellar ataxia diagnosed in 
service was not of congenital origin.  Accordingly, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cerebellar ataxia.

De Novo Review

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in the examination report are to 
be considered as noted.  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1); Crowe, 7 Vet. App. at 245.

The Board is of the opinion that the veteran meets the 
requirements for entitlement to service connection for 
cerebellar ataxia.  While some physicians have indicated that 
the veteran's cerebellar ataxia is congenital in origin, 
genetic testing has indicated otherwise.  Although a service 
medical record indicates that the veteran reported symptoms 
prior to service, due to an auto accident, the pre-induction 
examination report, and the enlistment examination report do 
not reveal this disorder.  As noted above, the presumption of 
soundness requires that there be clear and unmistakable 
evidence to demonstrate that the veteran's cerebellar ataxia 
existed prior to service.  The statements made by the veteran 
at later dates that he had symptoms of cerebellar ataxia 
prior to service are not considered to be clear and 
unmistakable evidence that the veteran's cerebellar ataxia 
existed prior to service.  Id at 245.  The veteran's cerebrum 
and neurological health were found to be normal on entrance 
into service, and cerebellar ataxia was subsequently noted 
and treated during service.  With resolution of doubt in the 
veteran's favor, since a chronic cerebellar ataxia disorder 
was first shown in service, and the veteran continues to have 
that disorder, the Board finds that the evidence supports 
service connection for cerebellar ataxia.  38 C.F.R. 
§ 3.304(b).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for cerebellar ataxia 
is granted. 

Entitlement to service connection for cerebellar ataxia is 
granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



